case 1:18-cv-06763-ALC Document64 Filed 10/09/18 Pa§<-§)I§WKYFELECTRONICALLY

FILED
Doc#; ~
DATE FILED; 107‘\[;¢

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE MICRO FOCUS INTERNATIONAL PLC CASE NO.: 18-cv-06763 (ALC)
SECURITIES LlTlGATlON
ECF CASE

 

 

STIPULATION AND INITIAL SCHEDULING ORDER

WHEREAS, on May 23, 2018, the initial class action complaint in the above-captioned
action Was filed in the United States District Court for the Northem District of California against
Micro Focus lntemational plc, Chn'stopher Hsu, Stephen Murdoch, Mike Phillips, Kevin
Loosemore, Nils Brauckmann, Karen Slatford, Richard Atkins, Amanda Brown, Silke Scheiber,
Darren Roos, Giselle Manon, and John Schultz (collectively “Defendants”), alleging violations
of the federal securities laws (ECF No. 1);

WHEREAS, on July 25, 2018, by stipulation of the parties, this action Was transferred to
this Court (ECF No. 25);

WHEREAS, related cases are pending in the Califomia Superior Court, San Mateo
County, In re Micro Focus hazel/national plc Securities Litigation, No. 18CIV01549, Where
Defendants have moved to dismiss or stay based upon a forum selection clause requiring the
cases to be filed in state or federal courts in NeW Yorl<, New York, Which motion is pending;

WHEREAS, on August 2, 2018, lron Workers’ Local No. 25 Pension Fund (“lron
Workers") moved for appointment as Lead Plaintiff and approval of Bernstein Litowitz Berger &
Grossmann LLP (“Bernstein Litowitz”) as Lead Counsel (ECF No. 33);

WHEREAS, the parties filed a Stipulation and Proposed Order Vacating Response
Deadlines Pending Appointment of Lead Plaintiff and Amendment of Complaint, Which Was

signed by the Court on September 10, 2018 (ECF No. 61);

 

Case 1:18-cv-06763-ALC Document 64 Filed 10/09/18 Page 2 of 5

WHEREAS, On September 11, 2018, the Court entered its order appointing Iron Workers
as Lead Plaintiff and Bernstein Litowitz as Lead Counsel (ECF No. 62);
NOW, THEREFORE, the undersigned parties, through their attorneys and subject to the

Court’s approval, stipulate and agree to the following:

1, Lead Plaintiff Will file a consolidated complaint in the above-captioned action
(“Complaint”) by November 9, 2018;

2. In accordance with Rule 2(A) of the Court’s Individual Practices, if Defendants
seek to file a motion to dismiss the Cornplaint, Defendants Will submit a letter
request to the Court seeking a pre-motion conference regarding such a motion by
November 27, 2018; Lead Plaintiff shall have the opportunity to respond to that
letter as provided for in the Court’s Individual Practices;

3. Defendants must move, answer, or otherwise respond to the Complaint within 45
days from the pre~motion conference or, if the Court enters an order declining to
hold a pre-motion conference, from the date of that order;

4. If Defendants file a motion to dismiss the Complaint, Lead Plaintiff must file any
opposition 45 days from the filing of Defendants’ motion to dismiss;

5. Defendants must file any replies 30 days from the filing of Lead Plaintiff’s
opposition; and

6. lf Defendants do not seek to file a motion to dismiss the Cornplaint, their Answer
Will be due as provided in Rule 12 of the Federal Rules of Civil Procedure.

7. lf any party from a related state court proceeding seeks to intervene in or
otherwise be heard or participate in this Action, the parties Will confer With such
party in good faith with respect to the schedule set forth in this stipulation or any

subsequent schedule for this Action.
espectquy ;:i:nitted,

Ja es A. Harrod \"‘J
Chandrasekhar

Ju 1a K. Tebor

BERNSTEIN LlTOWITZ BERGER
& GROSSMANN LLP

1251 Avenue of the Americas

New York, New York 10020
Telephone: (212) 5 54-1400
Facsimile: (212) 554-1444
jim.harrod@blbglaw.com

Dated: September 24, 2018

 
   
 

 

 

Case 1:18-cv-06763-ALC Document 64 Filed 10/09/18 Page 3 of 5

Dated: September 24, 2018

jai@blbglaw.com
julia.tebor@blbgiaw.com

Counselfor Lead Plaintiff!rcn Workers'
Local No. 25 Pension Fund and Lead Counsel
for the Class

Ma 3. enf
KlR AN a ELLrs LLP "

Matthew Solum, P.C.

Stephen V. Potenza

Mark Salomon

joseph M. Sanderson

601 Lexington Avenuc

New York, New York 10022
Telephone: (212) 446~4800
msolum@kirkland.com
stephen.potenza@kirkiand.com
mark.salomon@kirkland.com
joseph.sanderson@kirkfand.com

 

Coun.se{for Defendam‘s Micrc) Focus
International play Sz‘ephen Murdoch, Mz`ke
th‘llips, Kevin Loosemore, Nils Brauckmann,
Karen Slatforc£ Rz'chard Atkins, Amanda
Brown, Silke Scheiber, Dczrren Roos, and
Giselle Manon

 

Case 1:18-cv-O6763-ALC Document 64 Filed 10/09/18 Page 4 of 5

Dated: September 24, 2018

Dated: September 24, 2018

/

V \
Kenneth I. Schacter
MORGAN, LEWIS & BOCKIUS LLP
101 Park Avenue
New York, NY 10178
Telephone: (212) 309-6000
Facsimile: (212) 309-6001
Email: Kenneth.schacter@morganlewis.com

Joseph E. Floren

MORGAN, LEWIS & BOCKIUS LLP
One Market, Spear Street 'l`ower

San Francisco, CA 94105

Telephone: (415) 442-1391

Facsimile: (415) 442-1001

Email: joseph.floren@morganiewis.com

Marc J. Sonnenfeld

Karen Pieslak Pohlman

MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street

Philadelphia, PA 19103

Telephone: (21.5) 963~5000

Facsimile: (215) 963-5001

Email: marc.sonnenfeld@morganlewis.com
karen.pohlmann@morganlewis.com

Counselfor Defendant John Schultz

 

Daniel Ji Bergeson

John D. Pernick

Adam C. Trigg

BERGESON, LLP

111 N. Market Street, Suite 600
San Jose, CA 95113
Telephone: (408) 291-6200
Facsirnile (408) 297-6000
Email: dbergeson@be-law.com
jpernick@be-law.com
atrigg@be-law.com

Counselfor Defendanz‘ Christopher Hsu

 

Case 1:18-cv-O6763-ALC Document 64 Filed 10/09/18 Page 5 of 5

Dated: September 24, 2018

Dated: September 24, 2018

I'I` IS SO ORDERED.

Date: _[g/\/i" n

Marc J. Sonnenfeld

Karen Pieslak Pohlman

MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street

Philadelphia, PA 19103

Telephone: (215) 963-5000

Facsirnile: (215) 963-5001

Email: marc.sonnenfeld@morganlewis.com
karen.pohlmann@morganlewis.corn

Schullz

Counselfor DFfendant John

n w ~,
W,.w.~ saw

 

John D. Pernick

Adam C. Trigg

BERGESON, LLP

111 N. Market Street, Suite 600
San Jose, CA 95113
Telephone: (408) 291“6200
Facsimile (408) 297-6000
Email: dbergeson@be-law.com
jpemiek@be-law.com
atrigg@be-law. com

Counselfor Defendant Christopher Hsu

/2 7§/5'0/\

. An ew L. Carter, Jr.
UNITED STATES DISTRICT JUDGE

 

